DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 18-25, and 27-30 are pending, claims 16-17 and 26 are cancelled, claims 28-30 have been added, and claims 1-15, 18-25, and 27-30 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities:  “coupler” should read “coupler element” (i.e., for consistent terminology).  Appropriate correction is required.

Duplicate Claim
Claims 20-21 are duplicate claims and contain the same scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 15, 24-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fructus (US 2011/0184233), in view of Truckai (US 2018/0184892).
Regarding claim 1, Fructus discloses an endoscopic device, comprising: a housing (3, figure 1); a cannula (5, figure 1) configured to be inserted through a cervix into a uterus ([0003]), the cannula having a lumen (12, figure 1) that extends from a proximal end of the cannula to a distal end of the cannula, the proximal end of the cannula being secured within the housing (see figure 1), wherein the lumen is configured to provide a passage for a working tool (13, figure 1); an imaging system (10, figure 1) arranged at the distal end of the cannula, the imaging system comprising: a camera (image-forming system [0037]), and one or more light-emitting diodes (LEDs) (10sub2, figure 2) configured to provide light for the camera to acquire images of the uterus; a tip element (see distal portion of 7 and 8, figure 1) that holds the camera at the distal end of the cannula; and a guiding element (19, figure 2) placed inside the cannula and proximate the tip element, wherein at least a portion of the guiding element has a ramp-shaped profile formed by a thickness difference between a distal thickness of the portion that is proximate the tip element and a proximal thickness of the portion that is farther away from the tip element than the distal thickness (see 19, figure 2). Fructus is silent regarding a flexible printed circuit (FPC) that extends within the lumen of the cannula and electrically connects the camera and the LEDs to electrical components located in the housing; wherein the thickness difference between the distal thickness and the proximal thickness causes the ramp-shaped profile to guide the working tool away from electrical contacts of the camera to the FPC.  
Truckai teaches an endoscope system with an image sensor (120, figure 2) and LEDs (155, figure 2) at the distal end. Independent wires or an elongated flex circuit can extend through a passageway (160, figure 3) in the shaft (110, figure 1) and couple to the image processor ([0036]). Similarly, the LEDs can be connected to a remote electrical source and controller (140, figure 1; [0036]). The handle carries a detachable image display (122, figure 1). The image processor or components thereof can be carried in a handle (106, figure 1; [0031]). A controller/power source for the sensor and LEDs can be carried in the handle (“the component thereof can be carried in the handle” [0031]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscopic device, specifically the distal end of the cannula and the housing, of Fructus with the elongated flex circuit, image processor, and controller. Doing so would connect the camera/image sensor and LEDs at the distal end of the cannula to the image processor and controller in the housing and would be an alternative to using wires for coupling ([0036]). The modified endoscopic device would have a flexible printed circuit (FPC) (flex circuit [0036]; Truckai) that extends within the lumen of the cannula (extend through passageway [0036]) and electrically connects the camera and the LEDs to electrical components located in the housing (the modified endoscopic device would have a flex circuit for both the camera and the LEDs for coupling to an image processor and a controller); wherein the thickness difference between the distal thickness and the proximal thickness causes the ramp-shaped profile to guide the working tool away from electrical contacts of the camera to the FPC (see incline of 19, figure 2; Fructus).  
Regarding claim 2, Fructus further discloses the cannula defines a proximal opening (see tool 13 in cannula 5, figure 1) and a distal opening (see 12, figure 2), the proximal and the distal openings being configured to allow a working instrument (13, figure 1) to enter the lumen via the proximal opening and exit the lumen via the distal opening (see 13, figure 1).  
Regarding claim 3, Fructus further discloses the electrical components in the housing includes at least one of a printed circuit board (PCB), a display, a display cable (communicating with a unit...processing images [0037]), and an electrical connection port (connection upstream to a source of electricity [0037]).  
Regarding claim 4, Truckai further teaches the FPC is shaped to conform with an inner surface of the lumen (elongated flex circuit [0036] | the examiner interpreted the flexibility of the flex circuit would allow it to be shaped/conform to the inner surface of the lumen).  
Regarding claim 5, Fructus and Truckai further disclose the FPC is positioned within an upper third portion of the lumen (the modified endoscopic device would have the flex circuit of Truckai positioned in the upper portion of 5, figure 1 of Fructus | see the top portion of 5, near 10, in figure 2) .  
Regarding claim 6, Fructus and Truckai are silent regarding the working tool has a size of 5 French or smaller.  
Truckai further teaches the working channel can receive various types of tools ([0034]). The diameter of the working channel can range from 1-6 mm ([0034]). The diameter of the tools can range from 1-3 mm ([0034]).
It would have been obvious to further modify the size of the diameter of the lumen as taught by Truckai. Doing so would accommodate a variety of types of tools ([0034]). The modified device can accommodate the working tool that has a size of 5 French or smaller (based on the diameter of the working channel [0034]; Truckai). 
Regarding claim 7, Fructus further discloses the tip element holds the one or more LEDs at the distal end of the cannula (see 10sub2, figure 2), and wherein the tip element is configured to: allow a sensor of the camera to sense reflected LED lights, and block other light from entering the sensor of the camera (see 10sub1 and 10sub2, figure 2).  
Regarding claim 8, Fructus further discloses the tip element includes a partitioning wall that separates the camera from the one or more LEDs (see figures 1-2; 10sub1 and 10sub2 have separate channels/lumens they are disposed in).  
Regarding claim 9, Fructus further discloses the partitioning wall extends from a lens of the camera to a proximal end of the camera where the camera connects to the FPC (see figures 1-2; 10sub1 and 10sub2 have separate channels/lumens they are disposed in).  
Regarding claim 10, Fructus further discloses the tip element has a convex shape projecting outward from the distal end of the cannula (transverse face 8 could extend…inclined manner relative to the longitudinal axis [0036]).  
Regarding claim 11, Fructus further discloses the tip element forms at least a portion of a tool channel configured to guide the working tool to exit the endoscopic device (see figure 2).  
Regarding claim 12, Fructus further discloses the tool channel has a curved inner surface that projects outward towards the camera (see 19, figure 2 | figure 2 shows 19 has a curved inner surface).  
Regarding claim 13, Fructus further discloses the tip element holds the one or more LEDs at the distal end of the cannula (see 10sub2, figure 2),and wherein the device further comprises a coupler (see proximal portion of 7, figure 1)  located between the tip element and a shaft that forms the lumen, the coupler having a coupler notch that fits into a notch of a distal tip of the shaft to prevent the coupler from rotating relative to the distal tip (see how the distal portion of 5 is inserted and coupled to 7, figure 2; [0044]).  
Regarding claim 15, Fructus further discloses a thickness of the portion of the guiding element  increases from the proximal thickness to the distal thickness (see 19, figure 2) so that the guiding element  protects the electrical contacts of the camera to the FPC from potential impacts caused by the working tool passing through the cannula towards the distal end of the cannula (see 19, figure 2).  
Regarding claim 24, Fructus further discloses the cannula is a double-lumen cannula (lumen for 13 and for FPC, see figures 1-2) comprising a first lumen and a second lumen, both the first and the second lumen extending along the cannula and being separated by a wall (see figures 1-2).  
Regarding claim 25, Fructus further discloses the FPC passes through the first lumen, and the lumen that is configured to provide the passage for the working tool is the second lumen (see tool 13 in 5, figure 1).  
Regarding claim 29, Fructus further discloses the guiding element further comprises multiple extensions extending along a shaft of the cannula, the multiple extensions being configured to prevent the guiding element from rotating inside the cannula (the curved shape/sides of 19 are interpreted as extensions, see figure 2).  
Regarding claim 30, Fructus further discloses the guiding element has an inclining lower surface that extends along a shaft of the cannula (see the curved shape of 19, figure 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fructus (US 2011/0184233) and Truckai (US 2018/0184892) as applied to claim 13 above, and further in view of Adair (US 5,630,782).
Fructus and Truckai disclose all of the features in the current invention as shown above in claim 13. They are silent regarding the coupler has a thread formed by a bulge in an inner surface of the coupler, the thread being arranged at about a location where the coupler meets the distal tip of the shaft.  
Adair teaches an end cap (EC, figure 4) that attaches to capsule (C, figure 2) with thread (58 and 60, figures 4-6).
It would have been obvious to modify the inner surface of the coupler to have threads (see 60, figure 4; Adair) that engages the threads on the outer surface of the distal tip of the shaft (see distal end of 5, figure 1; Fructus). Doing so would be an alternative method for attaching (Col. 6, lines 30-36). The modified endoscopic device would have the coupler has a thread formed by a bulge in an inner surface of the coupler (Col. 6, line 61; Adair), the thread being arranged at about a location where the coupler meets the distal tip of the shaft (see connection between 5 and 7, figure 2; Fructus).  

Claim(s) 18-19, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fructus (US 2011/0184233) and Truckai (US 2018/0184892) as applied to claim 15 above, and further in view of Ouyang (US 2016/0367119).
Regarding claim 18, Fructus further discloses the guiding element that is positioned between the tip element and a distal end of a shaft of the cannula (see 19, figure 2), wherein the shaft defines the lumen of the cannula (see 13 in 5, figure 1). Fructus and Truckai are silent regarding a molded element.
Ouyang teaches a handheld surgical endoscope with molded distal tip parts (abstract). This allows the parts to be separately formed and aids in manufacturing and assembly (abstract). 
It would have been obvious to modify the guiding element (19, figure 2; Fructus) to be a molded element as taught by Ouyang. Doing so would allow the molded element to be separately formed and aids in manufacturing and assembly (abstract; Ouyang). 
Regarding claim 19, Fructus further discloses a coupler element (proximal portion of 7, figure 2; Fructus) located between the distal end of the shaft and the tip element, the coupler element extending along the FPC and surrounding a distal portion of the FPC and the molded element (see figure 2).  
Regarding claim 22, Fructus further discloses the molded element has an inner surface that drafts down in diameter as the molded element extends towards the tip element (see the curved shaped of 19, figure 2; the diameter tapers toward the distal tip of 7 | ramp or a cone [0046]; Fructus).  
Regarding claim 28, Fructus further discloses the guiding element has a surface compatible with a surface of at least one of the tip element or the coupler (see how 19 is shaped and would connect to the proximal portion of 7, figure 2).  

Claim(s) 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fructus (US 2011/0184233) and Truckai (US 2018/0184892) and Ouyang (US 2016/0367119) as applied to claim 19 above, and further in view of Adair (US 5,630,782).
Regarding claim 20, Fructus and Truckai and Ouyang disclose all of the features in the current invention as shown above for claim 19. They are silent regarding the molded element has an outer surface that includes one or more groves that receive one or more ribs of an inner surface of the coupler element.  
Adair teaches an end cap (EC, figure 4) that attaches to capsule (C, figure 2) with thread (58 and 60, figures 4-6).
It would have been obvious to modify the inner surface of the coupler element to have threads (see 60, figure 4; Adair) that engages the threads on the outer surface of the molded element (see 19, figure 2; Fructus). Doing so would be an alternative method for attaching (Col. 6, lines 30-36) between the coupler element and the molded element. The modified device would have the molded element has an outer surface that includes one or more groves (see 58 and 60, figures 4-5; Adair) that receive one or more ribs (see 58 and 60, figures 4-5) of an inner surface of the coupler element.  
Regarding claim 21, Fructus and Truckai and Ouyang disclose all of the features in the current invention as shown above in claim 19. They are silent regarding the coupler has an inner surface that includes one or more ribs disposed in one or more groves of an outer surface of the molded element.
Adair teaches an end cap (EC, figure 4) that attaches to capsule (C, figure 2) with thread (58 and 60, figures 4-6).
It would have been obvious to modify the inner surface of the coupler to have threads (see 58 and 60, figure 4; Adair) that engages the threads on the outer surface of the molded element (see 19, figure 2; Fructus | see 58 and 60, figure 4; Adair). Doing so would be an alternative method for attaching (Col. 6, lines 30-36) between the coupler element and the molded element. The modified device would have the coupler has an inner surface that includes one or more ribs disposed in one or more groves of an outer surface of the molded element (see 58 and 60, figures 4-5; Adair).  
Regarding claim 23, Fructus and Truckai and Ouyang disclose all of the features in the current invention as shown above for claim 19. They are silent regarding the coupler element has an inner surface that drafts down in diameter as the coupler extends towards the tip element.  
Adair teaches an end cap (EC, figure 4) that attaches to capsule (C, figure 2) with thread (58 and 60, figures 4-6).
It would have been obvious to modify the inner surface of the coupler element to have threads (see 58 and 60, figure 4; Adair) that engages the threads on the outer surface of the molded element (see 19, figure 2; Fructus | see 58 and 60, figure 4; Adair). Doing so would be an alternative method for attaching (Col. 6, lines 30-36) between the coupler element and the molded element. The modified device would have the coupler element has an inner surface that drafts down in diameter as the coupler extends towards the tip element (the modified coupler element would have an inner surface that drafts down in diameter toward the tip element to accommodate the threads | see figures 4-6; Adair).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fructus (US 2011/0184233) and Truckai (US 2018/0184892) as applied to claim 1 above, and further in view of Hatase (US 2017/0307872).
Fructus and Truckai disclose all of the features in the current invention. They are silent regarding the ramped-shaped element is secured to a surface of the FPC.  
Hatase teaches a UV-curable and thermosetting resin as an adhesive resin (37, figure 3) for direct adhesion of a lens (93, figure 3) and imaging element (33, figure 3 | [0077]).
It would have been obvious to modify the ramped-shaped element with an adhesive resin as taught by Hatase to secure the ramped-shaped element to the FPC. Doing so would provide adhesion (adhesive resin 37, figure 3; Hatase).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 29, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795